Order entered January 28, 2013




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-12-01305-CR
                                     No. 05-12-01306-CR

                         CHAD BLAKELEE HIGHTOWER, Appellant

                                             V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F10-33192-W, F10-33202-W

                                          ORDER
        The Court REINSTATES the appeals.

        On January 15, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed.   On January 23, 2013, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeals, we

VACATE the January 15, 2013 order requiring findings.

        We GRANT the January 23, 2013 extension motion and ORDER appellant’s brief filed

as of the date of this order.

                                                    /s/   DAVID W. EVANS
                                                          JUSTICE